Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8834 Contact: Gary H. Guyton Director of Planning and Investor Relations Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REVISES FOURTH QUARTER AND ANNUAL 2014 FINANCIAL RESULTS FRISCO, TEXAS, February 24, 2015 – Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported revised financial results for the quarter and year ended December 31, 2014. Financial Results for the Three Months and Year ended December 31, 2014 Comstock revised the loss it previously announced to $58.3 million or $1.26 per share for the three months ended December 31, 2014.The revised loss is due to reporting a lower income tax benefit of $26.1 million as compared to the previously announced benefit of $29.3 million.The reduced tax benefit gives effect to recognizing that a portion of certain state net operating loss carryforwards are not expected to be able to be utilized before their expiration.The previously reported net loss excluding unusual items remains unchanged at $8.7 million (19¢ per share) in 2014's fourth quarter.For the year ended December 31, 2014, Comstock revised the net loss to $57.1 million, or $1.24 per share.The year-end 2014 results excluding unusual items remains unchanged at a loss of $1.7 million (5¢ per share). Comstock also announced that one of the financial covenants in its bank credit facility was recently amended such that the maximum ratio of total debt to EBITDAX was increased from 4:1 to 5:1 for 2015.The Company expects to be in compliance with its bank credit facility financial covenants throughout 2015. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Comstock Resources, Inc. is an independent energy company based in Frisco, Texas and is engaged in oil and gas acquisitions, exploration and development primarily in Texas and Louisiana.The Company's stock is traded on the New York Stock Exchange under the symbol CRK. COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands, except per share amounts) Three Months Ended December 31, 2014 Year Ended December 31, 2014 As Revised As Previously Reported As Revised As Previously Reported Revenues: Oil sales $ Natural gas sales Total revenues Operating expenses: Production taxes Gathering and transportation Lease operating Exploration Depreciation, depletion and amortization General and administrative Impairment of oil and gas properties Total operating expenses Operating loss ) Other income (expenses): Gain from derivative financial instruments Other income Interest expense ) Total other income (expenses) Loss before income taxes ) Benefit from income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Dividends per common share $ Weighted average shares outstanding: Basic Diluted COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands) Three Months Ended December 31, 2014 Year Ended December 31, 2014 As Revised As Previously Reported As Revised As Previously Reported OPERATING CASH FLOW: Net income (loss) $ ) $ ) $ ) $ ) Reconciling items: Deferred income taxes ) Depreciation, depletion and amortization Impairment of oil and gas properties Dry hole costs, rig termination fees and lease impairments Gain on derivative financial instruments ) Cash settlements of derivative financial instruments Amortization of debt discount, premium and issuance costs Stock-based compensation Operating cash flow from continuing operations Excess income taxes from stock-based compensation ) ) Decrease in accounts receivable Increase in other current assets ) Increase (decrease) in accounts payable and accrued expenses ) ) Net cash provided by operating activities $ EBITDAX: Net loss from continuing operations $ ) $ ) $ ) $ ) Interest expense Benefit from income taxes ) Depreciation, depletion and amortization Exploration Impairment of oil and gas properties (Gain) loss on derivative financial instruments ) Cash settlements of derivative financial instruments Stock-based compensation Total EBITDAX $ As of December 31, 2014 As Revised As Previously Reported BALANCE SHEET DATA: Cash and cash equivalents $ $ Other current assets Property and equipment, net Other Total assets $ $ Current liabilities $ $ Long-term debt Deferred income taxes Other non-current liabilities Stockholders' equity Total liabilities and stockholders' equity $ $
